Citation Nr: 0917537	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
bipolar disorder prior to October 15, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to October 
2002.

This case comes before the Board of Veterans' Appeals on 
appeal from an adverse rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  For the time period prior to October 2, 2003, the 
Veteran's bipolar disorder did not result in total 
occupational and social impairment.

2.  Since October 2, 2003, the Veteran's bipolar disorder has 
resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the time period prior to October 2, 2003, the 
criteria for an initial rating greater than 70 percent for 
bipolar disorder were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 4.132, DC 9432 
(2008).

2.  For the time period since October 2, 2003, the criteria 
for a 100 percent initial rating for bipolar disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, 4.132, DC 9432 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The Veteran was released from active duty on October 7, 2002.  
He filed his original claim for VA compensation for an 
acquired psychiatric disorder that same month.  

An RO rating decision in August 2003 granted service 
connection for bipolar disorder, and assigned an initial 50 
percent rating effective to October 8, 2002 (the day 
following the Veteran's discharge from service).  The RO also 
granted service connection for migraine and low back pain, 
and assigned initial noncompensable ratings for each.

On October 15, 2003, the Veteran submitted a VA Form 21-4138 
filing which, in pertinent part, stated as follows:

I'm requesting reconsideration of the rating 
decision dated August 28, 2003.  I was never 
scheduled to be examined by a VA doctor and feel 
that my disabilities should have been rated 
higher than 50 percent disabling.

In December 2003, the RO sent the Veteran a notice letter 
advising him of the evidentiary requirements for his claim 
for increased compensation for his service-connected 
disabilities.  

In January 2004, the Veteran attended scheduled VA 
examinations.

In a rating decision dated May 2004, the RO awarded a 70 
percent rating for bipolar disorder effective October 8, 
2002.  The RO also granted a 10 percent rating migraine 
effective October 8, 2002, and denied a compensable rating 
for low back pain.

On June 14, 2004, the Veteran filed a formal claim for a 
total disability rating based upon individual unemployability 
(TDIU).  In support of his claim, the Veteran submitted a 
statement from his employer reflecting a termination 
recommendation after an incident on October 2, 2003 wherein 
he disrupted a flight due to a psychotic episode.

In a rating decision dated September 2004, the RO granted 
TDIU effective November 1, 2003.

In December 2004, the Veteran filed a VA Form 21-4138 
requesting, in pertinent part, an increased rating for 
service-connected bipolar disorder.

In a rating decision dated February 2005, the RO granted a 
100 percent schedular rating for bipolar disorder effective 
October 15, 2003.  In so doing, the RO determined that the 
Veteran filed an increased rating claim for bipolar disorder 
on June 14, 2004, but established an effective date of 
October 15, 2003 based upon receipt of the Veteran's claim 
for "reconsideration."

On June 27, 2005, the RO issued a rating decision denying 
increased ratings for service-connected disabilities of the 
right wrist, headaches and lumbar spine, and denied a claim 
of service connection for chronic fatigue syndrome.

In September 2005, the Veteran submitted a VA Form 21-4138 
which stated as follows:

I WOULD LIKE TO FILE A NOTICE OF DISAGREEMENT 
WITH THE JUNE 27, 2005 RATING DECISION WHICH 
GRANTED 100% EFFECTIVE OCTOBER 15, 2003.

I FEEL THAT THE EFFECTIVE DATE SHOULD BE OCTOBER 
7, 2002, WHICH IS THE DATE I WAS DISCHARGE[D] 
FROM THE MILITARY.

The RO construed the Veteran's September 2005 filing as an 
NOD with respect to the RO's February 2005 rating decision 
which granted a 100 percent schedular rating effective 
October 15, 2003 (rather than the June 2005 addressing other 
claims).

In the Appellant's Brief dated April 2009, the Veteran's 
representative argued that the Veteran's October 15, 2003 
filing should be construed as an NOD with the RO's August 28, 
2003 rating decision.  It was asserted that this filing led 
to the granting of TDIU, and that an initial rating claim had 
been in continuous prosecution since October 23, 2002.

An NOD is "[a] written communication from a claimant ... 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result."  38 C.F.R. § 20.201.  Although 
"special wording is not required, the [NOD] must be in terms 
which can be reasonably construed as disagreement with [the 
RO] determination and a desire for appellate review."  Id.  
There are two components to a properly filed NOD: terms that 
can be reasonably construed as 1) disagreeing with a 
determination and 2) expressing an intent to seek appellate 
review.  Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 
2002).

VA has a duty to give a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  In determining whether a written 
communication constitutes an NOD, the Board must review the 
actual wording in the context in which the document was 
written.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  As 
noted by the United States Court of Appeals for the Federal 
Circuit, the "statutory and regulatory regime that Congress 
created to protect veterans" allows a claimant to file a 
"vague NOD" and at a later time "cut the rough stone of 
his NOD to reveal the ... radix of his issue that lay 
within."  Collaro v. West, 136 F.3d 1304, 1308-09 (Fed. Cir. 
1998).

On review of the record, the Board finds that the Veteran's 
October 15, 2003 letter may be found as a properly filed NOD 
with respect to the initial rating assigned for his service-
connected bipolar disorder.  The Board acknowledges that the 
Veteran is not trained in legal matters and, therefore, not 
versed in technical legal language.  In the October 2003 
document, he clearly expressed disagreement with the initial 
50 percent rating assigned.  

The Veteran's intent regarding appellate review is less 
clear.  He used the word "reconsider."  The Board must be 
cognizant that the Veteran is mentally impaired due to a 
service-connected psychiatric disorder.  The October 15, 2003 
"reconsider" statement was submitted just after a 
psychiatric admission for a psychotic episode on October 2, 
2003.  This was followed by a formally filed TDIU claim in 
June 2004, which attached an employer statement recommending 
his dismissal due to the psychotic episode.  At the very 
least, this document would constitute an informally raised 
claim for an increased rating for service-connected bipolar 
disorder allowing for consideration of an earlier effective 
date of award one year prior.  See 38 C.F.R. § 3.400(o)(2).  
This was followed with the filing of a formal claim for an 
increased schedular evaluation filed in December 2004.  

All of this documentation serves to show that the Veteran has 
sought to continuously prosecute the propriety of his 
schedular rating for his service-connected bipolar disorder 
since the RO's initial rating assigned in August 2003.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the second component of an NOD, expressing a 
desire for appellate review, has been reasonably established.  
Jarvis, 12 Vet. App. at  561; Collaro, 136 F.3d at 1308-09.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The Veteran holds a 70 percent schedular rating from October 
8, 2002 (the day following his discharge from active 
service), and a 100 percent schedular rating effective 
October 15, 2003.  Thus, a staged rating is in effect.

Bipolar disorder is evaluated under DC 9432.  38 C.F.R. 
§ 4.130.  Under DC 9432, a 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The next higher 100 percent rating is warranted where there 
is total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The facts of this case may be briefly summarized:  The 
Veteran received in service treatment for severe bipolar 
disorder with psychotic features.  The last evaluation during 
service, dated September 2002, reported the Veteran's bipolar 
disorder to be in full remission.

From October 2002 to October 2, 2003, the Veteran worked 
full-time as a flight attendant earning $19 per hour.  See VA 
clinical records dated July 2003; VA counseling record dated 
July 2004; statement from Omni Air International dated 
October 2003.

Prior to October 2, 2003, there is no lay or medical evidence 
that the Veteran's bipolar disorder resulted in total 
occupational and social impairment, due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting others, intermittent 
inability to perform activities of daily living, or 
disorientation.

Rather, the Veteran's VA clinical records prior to October 2, 
2003 included his report of repeated episodes of feeling full 
of energy and hyperactivity.  He slept 3 hours per night.  He 
denied psychotic features, increased spending or loss of 
appetite.  He had an episode of feeling down in April 2003 
following a relationship breakup, which led to an overdose of 
Lithium (which he reported as a call for attention) and an 
overnight private hospitalization.  These symptoms resolved 
within a week.  He otherwise denied suicidal or homicidal 
ideations.  He had a close relationship with his sister, but 
not his brothers.  He had distant relationship with his 
parents by choice.

The Veteran's mental status examinations were significant 
only for over-active motor activity, anxiousness, poor recent 
memory, paranoia, and suspiciousness.  No significant 
impairment of orientation, grooming, speech, concentration, 
perceptual aberrations, reasoning ability or insight was 
found.

Overall, this lay and medical evidence prior to October 2, 
2003 provides highly probative evidence against the claim, 
failing to reflect psychiatric impairment of such severity as 
to result in total occupational and social impairment.  

Notably, the Veteran's full-time employment earning $19 per 
hour during this time period shows show that he was 
performing substantially gainful employment, which is 
incompatible with a finding of "total" occupational 
impairment under DC 9432.  Cf. Faust v. West, 13 Vet. App. 
342, 355-56 (2000) (the Court indicated that non-medical 
evidence of actual earned wages exceeding the poverty 
threshold is not consistent with a finding of TDIU).  See 
also 38 C.F.R. § 4.16(a) (defining marginal employment of 
earned annual income not exceeding the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person).  

Furthermore, the GAF scores ranging from 55 to 65 reflect an 
assessment that the Veteran's overall psychological, social, 
and occupational functioning was less than totally impaired.  

A letter from Omni Air International reflects that, on 
October 2, 2003, the Veteran created a disturbance during a 
flight while working as an attendant which posed a safety 
risk to the crew and passengers.  He reportedly became 
irrational and had to be sedated and restrained.  He was 
psychiatrically hospitalized at North Arundel Hospital that 
same day in an agitated and paranoid state.  The Veteran 
never returned to work.  Notably, the Veteran's employer 
immediately initiated termination proceedings after the 
October 2, 2003 incident. 

In assigning an effective date of November, 1, 2003 for the 
award of a TDIU rating based upon service-connected bipolar 
disorder, the RO noted that it could not determine the day 
the Veteran last worked full-time.  The record reasonably 
reflects that the Veteran last worked on October 2, 2003, the 
day of his psychotic episode while working a flight 
attendant.  Accordingly, the Board finds that the Veteran's 
bipolar disorder has resulted in total occupational and 
social impairment since October 2, 2003.  To this extent, the 
appeal is granted.

In sum, the Board finds that the Veteran meets the criteria 
for a 100 percent schedular rating for bipolar disorder 
effective October 2, 2003.  The preponderance of the 
evidence, however, establishes that the criteria for a 100 
percent schedular rating for bipolar disorder have not been 
met for any period of time between October 8, 2002 and 
October 1, 2003.  The Veteran's reports of symptoms, as well 
as the overnight hospitalization in April 2003, have been 
deemed competent and credible evidence supporting the claim 
except to the extent that unemployability prior to October 2, 
2003 is alleged.  

The Board further notes that the Veteran holds several other 
psychiatric diagnoses.  In deciding this claim, the Board 
attributed all psychiatric symptoms to the service-connected 
psychiatric disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  The benefit of the doubt doctrine is not for 
application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected bipolar disorder has on his ability to work 
and perform the daily activities of living.  Based upon the 
lay and medical evidence of record, the Board finds no 
aspects of his bipolar disorder not contemplated by the 
schedular criteria.

Notably, the Veteran worked full-time as a flight attendant 
prior to his psychotic episode on October 2, 2003, which is 
the date of a 100 percent schedular rating assigned.  There 
is no report from the Veteran that he missed any significant 
days of work due to his bipolar disorder prior to this time 
period.  He had one overnight psychiatric admission due to a 
Lithium overdose in April 2003, but did not require any 
additional periods of hospitalization prior to the 100 
percent schedular rating assigned.  Quite simply, there is no 
evidence of any unusual or exceptional circumstances that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Board finds that the Veteran has challenged the 
initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, a March 2006 letter from the RO advised the 
Veteran that his disability rating was based upon a schedule 
for evaluating disabilities published as title 38 Code of 
Federal Regulations, Part 4.  The Veteran was advised that 
evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms on employment and daily life.  He was 
further advised that examples of evidence that may be capable 
of substantiating his claim included information about on-
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; statements discussing his disability 
symptoms from people who have witnessed how they affected 
him; and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claim in 
the April 2006 SOC.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his treatment records from VA and McConnell Air Force 
Base.  The Veteran reports an overnight hospitalization at a 
private hospital, but has not authorized VA to obtain such 
records.  The Board has accepted the Veteran's 
characterization of the circumstances of this hospitalization 
in full and, given the limited issue on appeal and 
overwhelming evidence of employability prior to October 2, 
2003, any additional development is not warranted.  Notably, 
the Veteran holds the duty to either submit such evidence 
directly or authorize VA to obtain such records on his 
behalf.  38 C.F.R. § 3.159(c)(1).

The Board further finds that the evidence of record is 
sufficient to decide this claim, and that additional VA 
examination or medical opinion is not necessary to decide the 
claim.  The Veteran has been assigned the maximum schedular 
rating effective October 2, 2003, which is the last day he 
worked full-time.  The overwhelming lay and medical evidence 
demonstrates that, prior to October 2, 2003, the Veteran was 
working full-time and did not evidence symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting others, intermittent inability 
to perform activities of daily living, or disorientation.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide this claim has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial disability rating greater than 70 percent for 
bipolar disorder is denied for the time period prior to 
October 2, 2003.

An initial 100 percent disability rating for bipolar disorder 
is granted effective October 2, 2003.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


